 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1652 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Expressing support for designation of the month of October 2010 as National Principals Month. 
 
 
Whereas the National Association of Elementary School Principals and the National Association of Secondary School Principals have declared the month of October 2010 as National Principals Month; 
Whereas school leaders are expected to be educational visionaries, instructional leaders, assessment experts, disciplinarians, community builders, public relations experts, budget analysts, facility managers, special programs administrators, and guardians of various legal, contractual, and policy mandates and initiatives as well as being entrusted with our young people, our most valuable resource; 
Whereas principals set the academic tone for their schools and work collaboratively with teachers to develop and maintain high curriculum standards, develop mission statements, and set performance goals and objectives; 
Whereas the vision, dedication, and determination of a school leader provides the mobilizing force behind a school reform effort; 
Whereas leadership is second only to classroom instruction among all school-related factors that contribute to student achievement, according to research conducted by the Wallace Foundation; 
Whereas principal and teacher effectiveness have a significant impact on student achievement, and studies find no examples of success in turnaround schools without effective principal leadership, according to New Leaders for New Schools; 
Whereas the U.S. Bureau of Labor Statistics estimates that approximately 1 in 3 education administrators works more than 40 hours a week and often works an additional 15 to 20 hours each week supervising school activities at night and on weekends; 
Whereas assistant principals also play a crucial role providing leadership and charting a successful course at a school; 
Whereas the NAESP National Distinguished Principals program honors exemplary elementary and middle level public, private, and independent school leaders as well as leaders from the U.S. Department of Defense Schools and the U.S. Department of State Overseas Schools, for outstanding leadership for student learning and the profession; 
Whereas the MetLife-NASSP Principal of the Year program began in 1993 as a means to recognize outstanding middle level and high school principals who have succeeded in providing high-quality learning opportunities for students as well as their exemplary contributions to the profession; 
Whereas the celebration of National Principals Month would honor elementary, middle level, and high school principals and recognize the importance of school leadership in ensuring that every child has access to a high-quality education; and 
Whereas the month of October 2010 would be an appropriate month to designate as National Principals Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and recognizes the contribution of school principals and assistant principals to the success of students in the Nation's elementary and secondary schools; 
(2)supports the designation of National Principals Month; and 
(3)encourages the people of the United States to observe National Principals Month with appropriate ceremonies and activities that promote awareness of school leadership in ensuring that every child has access to a high-quality education. 
 
Lorraine C. Miller,Clerk.
